[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After hearing at which plaintiff appeared and was heard, CT Page 4065 but defendants made default of appearance, it is found that a copy of the order for hearing was served on the defendants' attorney as appears from counsel's certification as on file and it is also found that the plaintiff has established probable cause for the issuance of a prejudgment remedy to secure the sum of $360,000.00. It is ordered that defendants Alex Charts, Helena Charts, and an officer of Alex Charts Agency, Inc. who has knowledge of the assets of said corporation submit to an examination under oath concerning any and all property, real and personal, in which the defendants have an interest including debts owing to the defendants.
THIM, JUDGE